           Case 8:21-cr-00113-FLA Document 1 Filed 05/07/21 Page 1 of 34 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)        ‫ ܆‬Original    ‫ ܆‬Duplicate Original


                              UNITED STATES DISTRICT COURT
     05/06/2021                                         for the

           DVE                              Central District of California
                                                                                                        MAY 7, 2021
 United States of America

                 v.

 SARFRAZ YOUSUF, and                                              Case No.   8:21-mj-00321-DUTY
 MARC CHAVEZ,

                 Defendants


                            CRIMINAL COMPLAINT BY TELEPHONE
                           OR OTHER RELIABLE ELECTRONIC MEANS
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about and between the dates of June 1, 2020, and June 30, 2020, in the county of Orange, in the Central

District of California, the defendants violated:

           Code Section                                           Offense Description

           18 U.S.C. § 641, 2(a)                                  Theft of Government Property; Aiding
                                                                  and Abetting

         This criminal complaint is based on these facts:

          Please see attached affidavit.

         _ Continued on the attached sheet.
                                                                                           /s/
                                                                                Complainant’s signature

                                                                             Marc Nelson, Special Agent
                                                                                 Printed name and title
 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

 Date:                May 7, 2021
                                                                                    Judge’s signature

 City and state: Santa Ana, California                              Hon. Karen E. Scott, U.S. Magistrate Judge
                                                                                 Printed name and title

AUSA: Keith D. Ellison (6920)
 Case 8:21-cr-00113-FLA Document 1 Filed 05/07/21 Page 2 of 34 Page ID #:2



                                AFFIDAVIT

     I, Marc Nelson, being duly sworn, declare and state as

follows:

                      I.    PURPOSE OF AFFIDAVIT

     1.    This affidavit is made in support of a criminal

complaint and arrest warrants against SARFRAZ YOUSUF (“S.

YOUSUF”) and MARC CHAVEZ (“CHAVEZ”) for a violation of Title 18,

United States Code, Sections 641, 2(a) (Theft of Government

Property; Aiding and Abetting).

     2.    This affidavit is also made in support of an

application for a warrant to search 21346 Silvertree Lane,

Trabuco Canyon, CA 92679 (the “SUBJECT PREMISES”) as described

more fully in Attachment A.

     3.    The requested search warrant seeks authorization to

seize evidence, fruits, or instrumentalities of violations of

Title 18, United States Code, Sections 371 (Conspiracy), 641

(Theft of Government Property), 1832 (Theft of Trade Secrets),

and 1343 (Wire Fraud) (collectively, the “Subject Offenses”), as

described more fully in Attachment B.        Attachments A and B are

incorporated herein by reference.

     4.    The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from other agents and witnesses.           This

affidavit is intended to show merely that there is sufficient

probable cause for the requested complaint and warrant, and does

not purport to set forth all of my knowledge of or investigation

into this matter.    Unless specifically indicated otherwise, all
 Case 8:21-cr-00113-FLA Document 1 Filed 05/07/21 Page 3 of 34 Page ID #:3



conversations and statements described in this affidavit are

related in substance and in part only.

                      II.   BACKGROUND OF AFFIANT

     5.     I am a Special Agent with the United States Department

of Defense (“DOD”), Office of the Inspector General (“OIG”),

Defense Criminal Investigative Service (“DCIS”), in Valencia,

California, and have been so employed since April 2019.           Prior

to my employment at DCIS, I worked as a Special Agent for the

Office of Personnel Management, OIG for approximately five

years, and as a Senior Investigator with the United States

Department of Labor, Employee Benefits Security Administration.

I am a graduate of the Criminal Investigator Training Program

and the Inspector General Academy at the Federal Law Enforcement

Training Center in Glynco, Georgia.        I have received specialized

training in the investigation of various financial and white

collar crimes and I have personally conducted or assisted in the

investigation of violations of U.S. law to include conspiracy,

theft, mail fraud, wire fraud, health care fraud, and identity

theft.    In addition, I have received both formal and informal

training regarding computer-related investigations and computer

technology.

                   III. SUMMARY OF PROBABLE CAUSE

     6.     During an investigation into a U.S. Navy employee’s

unlawful sale of government-controlled technical drawings to a

Newport Beach company, Newport Aeronautical Sales Corporation

(“NASC”), agents discovered that NASC was also unlawfully

obtaining government-controlled technical data -- specifically,


                                       2
 Case 8:21-cr-00113-FLA Document 1 Filed 05/07/21 Page 4 of 34 Page ID #:4



U.S. Air Force Technical Orders -- from the users of a Yahoo e-

mail account, S. YOUSUF and INDERA YOUSUF (“I. YOUSUF” and

collectively, the “YOUSUFs”).      As part of their investigation,

agents obtained and reviewed emails sent to and from the

YOUSUFs’ Yahoo e-mail account.      During their review, agents

discovered CHAVEZ was also unlawfully acquiring Air Force

Technical Orders from the YOUSUFs on behalf of LTC Products,

Inc. (“LTC Products”) in Trabuco Canyon, California.          Between

January 2015 and July 2020, CHAVEZ unlawfully acquired at least

1,875 Air Force Technical Orders from the YOUSUFs in exchange

for at least $132,280.     The YOUSUFs were not authorized to sell

the Technical Orders and CHAVEZ was not authorized to receive

the Technical Orders.

     7.   In June 2020, YOUSUF sold 34 Air Force Technical

Orders to CHAVEZ, including one marked with Distribution

Statement E containing overhaul instructions related to a “Rate

Gyro Assembly Flight Control”, for $2,170.         Knowing the

Technical Orders were unlawfully procured outside of official

government channels, CHAVEZ paid YOUSUF for the Technical Orders

and resold them to customers for a profit.

     8.   As described herein, LTC Products conducts business at

SUBJECT PREMISES, which is also CHAVEZ’s primary residence.

There is probable cause to believe that evidence, fruits, and

instrumentalities of the Subject Offenses will be found within

SUBJECT PREMISES.




                                       3
 Case 8:21-cr-00113-FLA Document 1 Filed 05/07/21 Page 5 of 34 Page ID #:5



          IV.   BACKGROUND ON U.S. AIR FORCE TECHNICAL ORDERS

     9.      Because public disclosure of technical data is

tantamount to providing uncontrolled foreign access, in

accordance with 10 U.S.C. § 130, the Secretary of Defense may

withhold from public disclosure any technical data with military

or space application in the possession of, or under the control

of, the DOD, if such data may not be exported lawfully without

an approval, authorization, or license.        It is DOD policy to

provide technical data to qualified U.S. contractors when such

data relates to a legitimate business purpose for which the

contractor is certified, so long as the provision does not

jeopardize an important U.S. technological or operational

advantage.

     10.     Requests for technical data are processed in

accordance with DOD Directives and Instructions.          FOIA requests

are handled in accordance with the procedures set forth in DOD

Directives and FOIA requests for technical data determined to be

subject to the withholding authority are denied (notwithstanding

permitted access by qualified U.S. contractors).

     11.     Upon receipt of a request for technical data in the

possession of, or under the control of, the DOD, the controlling

DOD office first determines whether such data is governed by the

withholding authority.     If so, the controlling DOD office may

only authorize release to currently qualified U.S. contractors.

Qualified U.S. contractors who receive technical data may only

disseminate such data for purposes consistent with their




                                       4
 Case 8:21-cr-00113-FLA Document 1 Filed 05/07/21 Page 6 of 34 Page ID #:6



certification.     Accordingly, even qualified contractors who

receive such data may not further disseminate such data.

        12.   The Joint Certification Program (“JCP”) certifies

Canadian and U.S. contractors for access to unclassified

military technical data belonging to Canada’s Department of

National Defence and to the DOD.       This Program helps to protect

controlled Unclassified Militarily Critical Technical Data and

technology from common adversaries, but allows it to flow to

certified Canadian and U.S. companies that have a legitimate

need-to-know for business purposes.        This program is effective

in protecting the competitive edge of North American companies

by ensuring that only eligible companies are provided with this

data.

        13.   Based on my investigation into this case and

information I have received from the U.S. Air Force, I am aware

of the following:

              a.   U.S. Air Force Technical Orders (“TOs”), also

referred to as Technical Order Manuals, are documents which

cover installation, operation, maintenance, and handling of Air

Force equipment and material.

              b.   The U.S. Air Force maintains TOs that are not

publicly available in the Enhanced Technical Information

Management System (“ETIMS”) online storage portal.




                                       5
    Case 8:21-cr-00113-FLA Document 1 Filed 05/07/21 Page 7 of 34 Page ID #:7



             c.    Access to ETIMS is restricted to authorized users

for official purposes only.         An Air Force Portal account is

generally required for ETIMS access. 1

             d.    The Air Force Public Sales Office coordinates the

release and/or sale of Air Force TOs to qualified defense

contractors with legitimate business needs.            Qualified defense

contractors requesting Air Force TOs must inquire with the Air

Force Public Sales Office and explain the specific need in

support of the solicitation.         Before releasing an Air Force TO,

the Air Force Public Sales Office confirms that the requesting

defense contractor has an approved DD Form 2345 (Militarily

Critical Technical Data Agreement) and a legitimate business

need.     Subsequent sale of TOs to other defense contractors,

whether or not they are qualified, is not a legitimate business

need.

             e.    The DOD uses a document classification system

outlined in DOD Instruction 5230.24 (Distribution Statements on

Technical Documents) to indicate how broadly technical

documents, such as U.S. Air Force TOs, may be distributed based

on defined criteria.        Pursuant to the instruction, classified

and unclassified DOD technical documents are assigned

Distribution Statement A, B, C, D, E, or F.            Distribution

Statement A is assigned to unclassified technical documents that

have been cleared for public release.           Distribution Statements

1
  Unrelated to the investigation described herein, the Air Force also offers
authorized users access to TOs within the ETIMS library through eTools, a
software program that can be installed and run on digital devices, such as
iPads, to access electronically formatted TOs downloaded to the device.
eTools does not require device users to have an Air Force Portal account.


                                          6
 Case 8:21-cr-00113-FLA Document 1 Filed 05/07/21 Page 8 of 34 Page ID #:8



B, C, D, E, and F are assigned to technical documents with

distribution restrictions.      The applicable restrictions increase

with each subsequent letter, with Distribution Statement F --

applied under rare and exceptional circumstances -- providing

for the most restrictions (“Further dissemination only as

directed by [the controlling DoD office] or higher DoD

authority”).

                  V.    STATEMENT OF PROBABLE CAUSE

     A.    Background of Investigation

     14.    After discovering that a U.S. Navy civilian engineer

was emailing government-controlled technical drawings related to

military weapons systems to his prior cohabitant’s Gmail

account, agents investigated further and discovered the civilian

engineer was unlawfully selling the technical drawings to NASC,

an international supplier of aerospace technical data located in

Newport Beach, California.      NASC then sold the stolen drawings

to customers inside and outside of the United States.

     15.   As a result of that investigation, on October 2, 2020,

the government charged four individuals -- including NASC

employees George MacArthur Posey IV (“Posey”) and Dean Mirabal

(“Mirabal”) -- with one count of conspiracy to steal government

property and receive stolen government property, in violation of

Title 18, United States Code, Section 641, and to commit bribery

of a federal public official, in violation of Title 18, United

States Code, Section 201(b)(1)(C) and (b)(2)(C), as well as with

three counts of receiving stolen government property.           United




                                       7
 Case 8:21-cr-00113-FLA Document 1 Filed 05/07/21 Page 9 of 34 Page ID #:9



States v. Fitting, et al., No. 8:20-CR-591-DOC, ECF No. 48 (C.D.

Cal. Oct. 2, 2020).

     B.     Identification of mroadvisor@yahoo.com

     16.    As part of the investigation described above, on

February 10, 2020, the Honorable Jacqueline Chooljian, United

States Magistrate Judge, Central District of California,

authorized a warrant pursuant to 18 U.S.C. § 2703 for

information associated with certain NASC email accounts,

including the NASC email accounts of Posey (mac@newportaero.com)

and Mirabal (dean@newportaero.com), in case number 2:20-MJ-

00590.    Of particular note, the warrant authorized the seizure

of information related to the acquisition, transfer, or sale of

U.S. Government technical drawings or manuals.

     17.    During a review of information obtained pursuant to

the warrant, agents discovered that the Yahoo e-mail account

mroadvisor@yahoo.com 2 was being used for the sale of U.S. Air

Force TOs to NASC.

     18.    The earliest observed e-mail from mroadvisor@yahoo.com

was to Mirabal on approximately February 2, 2015, and read:

“Hello, Yousuf just spoke to me and say you might be interested

in new source for T.O….Thank you Mandy”.        Mirabal forwarded the

email to Posey the next day.

     19.    On February 3, 2015, Posey replied to

mroadvisor@yahoo.com: “Mandy, Dean informed me you may have



     2 I believe that the letters “mro” in the email address are
an acronym commonly used in the aerospace industry for
maintenance, repair, and overhaul.

                                       8
Case 8:21-cr-00113-FLA Document 1 Filed 05/07/21 Page 10 of 34 Page ID #:10



access to TOs. Can you please elaborate on what you have

available? Delivery and cost? Thank you”

     20.    That same day, the user of mroadvisor@yahoo.com

replied: “Hi Mac, Thank you for your interest. I have direct

access to the Air Force Portal to which I get the absolute

latest revisions to T.O.’s!! I GUARANTEE you the latest revision

sent electronically at the time of request once it is not a

restricted one!...95 for oh/ipl 80 for oh only 50 for ipl

only…Give me a try!! Hope to hear from you soon. Mandy”

            a.   Based on my background, training, experience, and

investigation in this case, I believe the YOUSUFs, using the

alias “Mandy,” informed Posey that they had access to U.S. Air

Force TOs maintained within ETIMS (“I have direct access to the

Air Force Portal”) and offered to sell NASC TOs for $95, $80, or

$50 depending on overhaul (“oh”) and illustrated parts lists

(“ipl”) (“95 for oh/ipl 80 for oh only 50 for ipl only”).

     C.     Identification of S. YOUSUF and I. YOUSUF as the Users
            of mroadvisor@yahoo.com

     21.    During my review of emails sent from

mroadvisor@yahoo.com to NASC employees, I observed that the

sending name 3 associated with the account was Taradai Arjune (“T.

Arjune”).   I queried the name T. Arjune in CLEAR 4 and learned

that T. Arjune is a sixty-eight year old female who resides in


     3 Based on internet queries, I am aware that a sending name
is the name a recipient sees when an email is sent from a Yahoo
email, rather than displaying the actual email address.
     4 Thomson Reuters’ CLEAR software provides law enforcement
with the ability to search numerous public information databases
for records associated with names, addresses, telephone numbers,
and other identifying information.

                                       9
Case 8:21-cr-00113-FLA Document 1 Filed 05/07/21 Page 11 of 34 Page ID #:11



Miramar, Florida, at 2642 Arcadia Drive, Miramar, Florida 33023

(the “Miramar residence”).      Further queries also associated

Surjmohan Arjune (“S. Arjune”), a sixty-nine year old male, S.

YOUSUF, and I. YOUSUF with the Miramar residence.          I queried the

Miramar residence in Google Maps and observed that it appears to

be a single-family home in a residential neighborhood.

     22.   I reviewed Florida Division of Corporations online

records and learned that the Miramar residence is listed as the

principal address for Aerospace Parts Source, LLC.          S. YOUSUF is

listed as the registered agent for the company.         The Miramar

residence is also listed as the principal address for Corporate

Sanitation, LLC and United Sanitation, LLC.         S. YOUSUF is listed

as the registered agent for both companies.

     23.   I also reviewed e-mails between mroadvisor@yahoo.com

and NASC employees that included references to PayPal and

attached invoices related to the sale of TOs.         I reviewed PayPal

records for a PayPal account associated with

mroadvisor@yahoo.com.     The records list the accountholder as I.

YOUSUF and the Miramar residence as an address affiliated with

the account.

     24.   I reviewed Florida Department of Highway Safety and

Motor Vehicle records for I. YOUSUF and S. YOUSUF, which reflect

that I. YOUSUF is a 40-year-old female, S. YOUSUF is a 43-year-

old male, and both reside at the Miramar residence.

     25.   Based on my review of the PayPal records, I learned

that funds received into the PayPal account were transferred

into two Chase Bank accounts.      I reviewed records for those



                                       10
Case 8:21-cr-00113-FLA Document 1 Filed 05/07/21 Page 12 of 34 Page ID #:12



accounts, which identified the account holders as I. YOUSUF (for

one of the accounts) and S. YOUSUF (for the other).          The address

of record for both accounts is the Miramar residence.

        26.   During my review of the Chase Bank records for S.

YOUSUF’s account, I noticed that S. YOUSUF received regular

deposits -- consistent with payroll deposits -- from Summit

Aerospace, Inc.     During my review of NASC employee emails

discussed above, I discovered an email from

sarfraz.yousuf@summitmro.com to Mirabal dated August 18, 2014,

reading: “Hi Dean, I’m working at Avionics International now.

Would you have the subject T.O.? Thank (sic) Sean”.          The

signature block lists “Sarfraz Yousuf, Quality Control Manager”

and both Summit Aerospace and Avionics International. 5

        27.   On October 11, 2017, the user of mroadvisor@yahoo.com

e-mailed both Mirabal and Posey: “Good morning, 6J3-4-24-13: 14

Mar 2017. Available… 6J3-4-24-14: 01 Apr 2009. Available…”           The

email contained an attached Microsoft Excel file titled “Copy of

MANDY TO List.xlsx”.     The document properties for the file
reflect that “Sarfraz Yousuf” was the last person to save the

file.

        28.   Based on my investigation, I believe S. YOUSUF and I.

YOUSUF are the users of mroadvisor@yahoo.com.




       Based on my review of the first email sent from
        5
mroadvisor@yahoo.com to Mirabal, as discussed in paragraph 18
above, I suspect that Mirabal had a pre-existing relationship
with S. YOUSUF (“Yousuf just spoke to me and say you might be
interested in new source for T.O….Thank you Mandy”) that may
have facilitated the unlawful business relationship with NASC.

                                       11
Case 8:21-cr-00113-FLA Document 1 Filed 05/07/21 Page 13 of 34 Page ID #:13



        D.    S. YOUSUF used ETIMS to Unlawfully Access TOs

        29.   I reviewed a DD Form 2345 (Militarily Critical

Technical Data Agreement) for Summit Aerospace, Inc. on file

with the Defense Logistics Agency (“DLA”).

        30.   The form was signed by the contractor on approximately

June 23, 2017, and accepted by the DOD on approximately July 13,

2017.    The form lists S. YOUSUF as the Data Custodian for Summit

Aerospace, Inc.     According to the instructions for filling out a

DD Form 2345, the Data Custodian is a representative for the

contractor who receives military technical data and assumes

responsibility for its further dissemination.         The form also

describes the relevant business activity of Summit Aerospace,

Inc. as follows: “Specializing in the repair of CSD, IDG,

Generators, Hydraulic, Pneumatic, APU’s, Landing Gears,

Avionics, Instruments, Rewind of Electrical mechanical parts

such as Rotors, Stators, and exciters.”

        31.   Based on my review of Air Force records, I am aware

that the Air Force issued S. YOUSUF accounts to access the Air

Force Portal and ETIMS for authorized purposes pursuant to his

employment for Summit Aerospace, Inc.        Based on information I

have received from Air Force personnel, I am aware that S.

YOUSUF would first have to log in to the Air Force Portal prior

to logging in to ETIMS.     Each time S. YOUSUF logged in to the

Air Force Portal, he was required to acknowledge a warning

banner advising, in part, “You are accessing a U.S. Government

(USG) Information System (IS) that is provided for USG-

authorized use only.”



                                       12
Case 8:21-cr-00113-FLA Document 1 Filed 05/07/21 Page 14 of 34 Page ID #:14



      32.   During my review of DLA and DOD records, I was unable

to locate any accounts or records associated with I. YOUSUF.

      33.   As previously discussed, I reviewed e-mails between

mroadvisor@yahoo.com and NASC employees that included references

to PayPal and attached invoices related to the sale of TOs.            I

also reviewed e-mails between mroadvisor@yahoo.com and CHAVEZ’s

email, mchavez@ltc-products.com, as discussed further below, and

another suspected customer, that also contained references to

PayPal and attached invoices related to the sale of TOs.           Those

invoices listed TO numbers and the prices charged for the TOs by

the YOUSUFs.

      34.   Agents provided Air Force personnel with a list of 51

Air Force TO numbers identified in invoices the YOUSUFs sent to

their customers in or around June 2020.        Air Force personnel

responded with accessibility information for 50 of the TOs --

one of the TOs was not active (superseded status).

Specifically, Air Force personnel provided agents with an Excel

spreadsheet that included the ETIMS account number for all

accounts that had access to each of the 50 TOs.         ETIMS account

number “E*05KM” had access to all 50 of the active TOs.           No

other ETIMS account had access to all 50.

      35.   To receive access to Air Force TOs, a contractor must

complete and submit an Air Force Technical Order (“AFTO”) Form

43.   I reviewed an AFTO Form 43 for ETIMS account number

“E*05KM”, and discovered the account belongs to S. YOUSUF.             The

form indicated that S. YOUSUF requested access in March 2013

related to his employment with Kellstrom Repair Services, Inc.,



                                       13
Case 8:21-cr-00113-FLA Document 1 Filed 05/07/21 Page 15 of 34 Page ID #:15



a U.S. contractor with a government contract.         On April 28,

2017, S. YOUSUF requested a revision to his account updating his

employer to Summit Aerospace, Inc.       S. YOUSUF’s ETIMS account is

subscribed to approximately 10,870 TOs.

     36.   According to Air Force personnel, when access to a TO

requires sponsor approval, the TO Manager (“TOMA”) must first

approve a request from the ETIMS user account before access is

granted.   Once the TOMA approves access, the ETIMS user receives

instant access to the digital version of the TO as well as

notifications whenever the TO is updated.        Of the 51 TOs that

were provided to the Air Force for verification, 46 required

sponsor approval. 6

     37.   Because S. YOUSUF accessed the 51 TOs after inquiries

for those TOs from customers, including CHAVEZ, I do not believe

that S. YOUSUF accessed the TOs as part of his job at Summit

Aerospace, Inc.    Based on my review of Air Force records and my

investigation in this case, I believe S. YOUSUF used his access

to ETIMS to access Air Force TOs, converted the TOs to his own
use, and then sold the TOs to various entities, including NASC

and LTC Products.

     E.    CHAVEZ Purchases Stolen TOs from the YOUSUFs

           1.     Identification of CHAVEZ and LTC Products

     38.   On October 15, 2020, the Honorable Alexander F.

MacKinnon, United States Magistrate Judge, Central District of

California, authorized a warrant pursuant to 18 U.S.C. § 2703

     6 It is possible that S. YOUSUF subscribed to some of the
TOs requiring sponsor approval at a time when they did not
require sponsor approval.

                                       14
Case 8:21-cr-00113-FLA Document 1 Filed 05/07/21 Page 16 of 34 Page ID #:16



for information associated with the YOUSUFs’ Yahoo e-mail

account (mroadvisor@yahoo.com), in case number 2:20-MJ-04987.

     39.   During a review of the information obtained pursuant

to the warrant, agents identified at least 897 e-mails sent from

mchavez@ltc-products.com to mroadvisor@yahoo.com.          In general,

those e-mails related to the availability and currency of TOs.

mchavez@ltc-products.com also received at least 372 e-mails from

mroadvisor@yahoo.com, some of which contained TOs that were not

releasable outside of the DOD.

     40.   The signature line included in emails from

mchavez@ltc-products.com listed “LTC Products, Inc.” and the

address 21346 Silvertree Lane, Trabuco Canyon, California 92679

(the SUBJECT PREMISES).     In their emails, the YOUSUFs addressed

the user of mchavez@ltc-products.com as “Marc”.

     41.   I reviewed California Secretary of State records for

LTC Products, Inc.    The records indicate that the company was

incorporated in August 2005 and list the business address as the

SUBJECT PREMISES.    CHAVEZ is named as the company’s Chief

Executive Officer and Chief Financial Officer.

     42.   I reviewed documents from Proofpoint, Inc.

(“Proofpoint”) 7 indicating that Proofpoint provided services

related to the web address http://ltc-products.com, and the

subscriber address was the SUBJECT PREMISES.




     7 Proofpoint, Inc. is an enterprise security company based
in Sunnyvale, California, that provides software as a service
and other products for email security.

                                       15
Case 8:21-cr-00113-FLA Document 1 Filed 05/07/21 Page 17 of 34 Page ID #:17



     43.   I reviewed Chase Bank records for accounts belonging

to LTC Products and CHAVEZ.      Both accounts list the SUBJECT

PREMISES as the address for the account holder.

     44.   Based on my investigation, I believe CHAVEZ is the

user of mchavez@ltc-products.com.

     45.   I reviewed a screen capture of LTC Products’ website

(ltc-products.com/about_us.html) taken on August 24, 2018, which

included the following description of the company: “LTC

Products, Inc. was created in order to meet the demand of the

Aviation and Aerospace community for both Aircraft parts and

Technical Data.    We have an extensive library of commercial,

private and military component repair manuals that cover popular

aircraft such as the Boeing, Douglas, Airbus, and Cessna models

to name a few.”

     46.   During my review of DLA and DOD records, I was unable

to locate any active accounts or records associated with CHAVEZ

or LTC Products.    As described below, however, I did locate DLA

records indicating CHAVEZ previously served as the Data

Custodian for a defense contractor.

           2.     CHAVEZ Pays the YOUSUFs for TOs via PayPal

     47.   I reviewed PayPal records for a PayPal account

associated with CHAVEZ.     The records list the accountholder as

CHAVEZ, the business as “LTC Products, Inc.” and the address

associated with the account as the SUBJECT PREMISES.          Between

January 2015 and July 2020, the CHAVEZ PayPal account sent

approximately $132,280 to I. YOUSUF’s PayPal account (discussed

above).


                                       16
Case 8:21-cr-00113-FLA Document 1 Filed 05/07/21 Page 18 of 34 Page ID #:18



     48.    Based on my investigation in this case, I believe that

CHAVEZ sent the money to the YOUSUFs in exchange for the

unlawful purchase of TOs.     Based on my review of email

correspondence and financial records, I believe that between

January 2015 and July 2020, CHAVEZ, unlawfully purchased at

least 1,875 TOs from the YOUSUFs in exchange for at least

$132,280.

            3.   June 2020 Sale of Air Force TOs to CHAVEZ

     49.    On July 1, 2020, the YOUSUFs’ Yahoo e-mail account e-

mailed CHAVEZ’s e-mail account: “Marc, than (sic) you so much

for June purchase (sic). Invoice attach (sic) and a Pay-Pal will

follow shortly…Mandy.”     An invoice referencing approximately 34

TOs sold by “Mandy” to CHAVEZ and a total amount due of $2,170

was attached.

     50.    I reviewed the 34 TOs referenced in the invoice from

the YOUSUFs and provided the TO numbers to Air Force personnel

along with 17 others identified from additional invoices as

discussed in paragraph 34 above.       All 34 TOs were marked with

distribution restrictions as follows: 3 were marked Distribution

Statement B, 20 were marked Distribution Statement C, 6 were

marked Distribution Statement D, and 5 were marked Distribution

Statement E.

     51.    One of the referenced TOs was “5A11-2-77-3 3 JUN

2019”.    The invoice noted that TO 5A11-2-77-3 3 JUN 2019 was

sold on “06.23” -- referring to June 23, 2020 -- for a price of

$70.00.




                                       17
Case 8:21-cr-00113-FLA Document 1 Filed 05/07/21 Page 19 of 34 Page ID #:19



     52.   On June 23, 2020, CHAVEZ received an e-mail from an

LTC Products customer that said, “Hi Marc, I need manual forP/N

(sic) 16C0705-3…T.O. 5A11-2-77-8-1 CAN YOU ASSIST?..”

     53.   Shortly thereafter, CHAVEZ e-mailed the YOUSUFs’ Yahoo

e-mail account “5A11-2-77-2 We have July/2017” and “5A11-2-77-3

– We have July/2017”.     The subject line of the email read

“Currency”.

     54.   That same day, the YOUSUFs’ Yahoo e-mail account sent

CHAVEZ’s e-mail account an e-mail with TO “5A11-2-77-3 3 JUN

2019” attached, noting that the July 2017 revision of TO 5A11-2-

77-2 was “current”.

     55.   I reviewed the June 2019 revision of TO 5A11-2-77-3,

which is a technical manual with overhaul instructions for a

“Rate Gyro Assembly Flight Control.”        The cover page is marked

with “DISTRIBUTION STATEMENT E – Distribution authorized to DoD

components only, direct military support, 24 March 2011.           Other

requests for this document shall be referred to OO-ALC/416

SCMS/GUBAB, Hill AFB, Utah 84056-5826.” 8       The cover page also

provides a warning that the “document contains technical data

whose export is restricted by the Arms Export Control Act”,

“[v]iolations of these export laws are subject to severe

criminal penalties”, and to “[d]isseminate in accordance with

provisions of DoD Directive 5230.25”.

     8 Distribution Statement E applies to documents
“contain[ing] export-controlled technical data of such military
significance that release for purposes other than direct support
of DoD-approved activities may jeopardize an important
technological or operational military advantage of the United
States, another country, or a joint U.S.-foreign program.” DOD
Instruction 5230.24.

                                       18
Case 8:21-cr-00113-FLA Document 1 Filed 05/07/21 Page 20 of 34 Page ID #:20



     56.   On June 30, 2020, the same LTC Products customer e-

mailed CHAVEZ, “Hi Marc, I need T.O. for P/N 16C0705-3 T.O.

5A11-2-77-3 can you assist?...”       CHAVEZ replied several minutes

later, “We will send”.     Later that day, CHAVEZ sent the customer

an e-mail with three attachments, including T.O. 5A11-2-77-3 and

an invoice referencing a “SERVICE CHARGE” in the amount of $150.

     57.   CHAVEZ also sold TO 5A11-2-77-3 3 to another LTC

Products customer on approximately August 13, 2020.

     58.   Agents reviewed I. YOUSUF’s PayPal account records and

identified a $2,170 payment from CHAVEZ’s PayPal account on July

7, 2020.   The records reflected several retail transactions made

using I. YOUSUF’s PayPal account after July 7, 2020, and, on

July 20, 2020, a transfer of $4,300 to the Chase Bank account

belonging to S. YOUSUF.

     59.   The PayPal records also included an activity log,

identifying the IP address 9 that was used to access the account

at certain points in time.      On July 20, 2020, IP Address

73.179.26.183 was used to access the account.         According to


     9 An IP address is a unique numeric address used by
computers on the Internet. An IP address is a series of four
numbers, each in the range of 0-255, separated by periods (e.g.,
121.56.97.178). Every computer attached to the Internet must be
assigned an IP address so that Internet traffic sent from and
directed to that computer may be directed properly from its
source to its destination. Many companies control a range or a
block of IP addresses. A single IP address can manage Internet
traffic for more than one computer or device, such as when a
router in one’s home routes traffic to one’s desktop computer,
as well as one’s tablet or smartphone, while all using the same
IP address to access the Internet. A newer system used by some
computers or networks, referred to as IP version 6, serves the
same function and uses a longer value that is a combination of
numbers and letters (allowing for more addresses).



                                       19
Case 8:21-cr-00113-FLA Document 1 Filed 05/07/21 Page 21 of 34 Page ID #:21



Comcast records, on July 20, 2020, at the time of the PayPal

login, IP address 73.179.26.183 was attributable to the Miramar

residence.

     60.     Because S. YOUSUF accessed the 34 TOs sold to CHAVEZ

in June 2020, including TO 5A11-2-77-3, pursuant to inquiries

from CHAVEZ, I do not believe he had a legitimate business need

to access the TOs as part of his employment.         Because the

subsequent sale of TOs to others, whether or not they are

qualified defense contractors, is not a legitimate business

need, I believe that S. YOUSUF converted the TOs to his own use.

Moreover, because DOD records do not identify I. YOUSUF or

CHAVEZ as qualified recipients of government technical data, I

do not believe they were authorized to access or receive the

TOs, including TO 5A11-2-77-3.

     F.      CHAVEZ is Aware of the Appropriate Process to Procure
             Military Technical Data

     61.     According to California Secretary of State records,

CHAVEZ was previously associated with Coastal Aeronautical,

Inc., a now-suspended corporation.       Coastal Aeronautical, Inc.

was incorporated on October 29, 1992, and CHAVEZ was the agent

for service of process.     The last corporate filing was on
November 6, 2000.

     62.     According to DLA records, which are publicly available

online, Coastal Aeronautical, Inc. was a JCP certified

contractor until November 15, 2006.         Because DLA only maintains

a contractor’s DD Form 2345 (Militarily Critical Technical Data

Agreement) for five years after JCP certification expires, DLA



                                       20
Case 8:21-cr-00113-FLA Document 1 Filed 05/07/21 Page 22 of 34 Page ID #:22



no longer has the DD Form 2345 for Coastal Aeronautical, Inc.

But DLA’s online database listing JCP certified contractors

includes records for previously certified contractors, including

Coastal Aeronautical, Inc.      I reviewed those records, which name

CHAVEZ as the corporation’s point of contact.         Based on

information provided to me by DLA and my review of Summit

Aviation, Inc.’s DD Form 2345, I am aware that the point of

contact listed in DLA’s online database is the Data Custodian

for the certified contractor as provided on the DD Form 2345.

Thus, I believe CHAVEZ was the Data Custodian for Coastal

Aeronautical, Inc., and, in that role, assumed responsibility

for the dissemination of military technical data.

     63.   Based on my conversation with an individual previously

associated with NASC, I am aware that CHAVEZ was employed by

NASC in the early 1990s. 10    In that capacity, CHAVEZ was involved

with the receipt and dissemination of military technical data

and familiar with the relevant distribution restrictions.

     64.   During my review of CHAVEZ’s emails, I observed
several instances in which CHAVEZ was notified about and/or

demonstrated his knowledge of Distribution Statements and the

restrictions placed on dissemination of military technical data.




     10I interviewed this individual as part of my investigation
in this case. The individual’s attorney was present during the
interview. The individual has not been charged with a crime but
does have a prior conviction related to the unlawful
dissemination of military technical data. To the extent
possible, agents have corroborated the information provided by
the individual and are not aware of any false or misleading
information provided by the individual.

                                       21
Case 8:21-cr-00113-FLA Document 1 Filed 05/07/21 Page 23 of 34 Page ID #:23



             a.   For example, on January 22, 2020, CHAVEZ e-mailed

an LTC contact 11 based in Addison, Texas, asking, “Any Chance you

have access to this one?” referring to an attached image with

“DMWR 11-6615-306”.    Later that day, the contact replied, “I

submitted a request for this specific manual to CECOM 12 yesterday

and received the following response this morning: ‘Mr. Brookins,

I have received your request for, DMWR 11-6615-306, NIIN’s

013162743 and 015382841.     The distribution statement on these

are Distribution Statement D; limited to Department of Defense

and U.S. DoD Contractors only. In order to obtain a copy of

these you must hold a current contract to perform Depot level

maintenance for the Government, if this is the case you may

obtain a copy from your contracting officer…’”         The e-mail

contained a signature block for a Government Information

Specialist assigned to U.S. Army Materiel Command Legal Center,

APG Office of the Chief Counsel.       CHAVEZ replied, “Okay thanks”.

             b.   That same day, CHAVEZ –- appearing to copy and

paste the response from the Texas contact -- e-mailed another

LTC customer, “I submitted a request for this manual to CECOM

and received the following response: Dear Sirs, I have received

your request for, DMWR 11-6615-306, NIIN’s 013162743 and

015382841.    The distribution statement on these are Distribution



     11 Based on my review of emails between CHAVEZ and the LTC
contact, I believe that CHAVEZ provides the contact with Air
Force TOs in exchange for Army Technical Data, specifically
Depot Maintenance Work Requirements (“DMWR”), that the contact
appears to have access to.
     12 I believe CECOM is a reference to the U.S. Army
Communications-Electronics Command.

                                       22
Case 8:21-cr-00113-FLA Document 1 Filed 05/07/21 Page 24 of 34 Page ID #:24



Statement D; limited to Department of Defense and U.S. DoD

Contractors only. In order to obtain a copy of these you must

hold a current contract to perform Depot level maintenance for

the Government, if this is the case you may obtain a copy from

your contracting officer.”

            c.   In another instance, on July 15, 2020, CHAVEZ

received an email from a prospective customer inquiring about

the availability of two TOs.      In response, CHAVEZ noted that he

could provide the customer with one of the TOs for $125, noting

that the second was restricted, but that he would need “a copy

of [the prospective customer’s] DD form 2345 for the purchase of

T.O.’s”.

                 i.   Notably, neither CHAVEZ nor LTC Products

were qualified government contractors with an approved DD Form

2345 or a legitimate business need to obtain or disseminate

military technical data.     Moreover, the sale of military

technical data is never considered a legitimate business need so

CHAVEZ could not have disseminated it to his customers for that

purpose even if CHAVEZ and/or the customer were otherwise

authorized to receive the information.

      65.   For the foregoing reasons, I believe that CHAVEZ was

aware of, and disregarded, the restrictions placed on the

dissemination of military technical data when he unlawfully

purchased and sold TO 5A11-2-77-3.

///

///




                                       23
Case 8:21-cr-00113-FLA Document 1 Filed 05/07/21 Page 25 of 34 Page ID #:25



     G.      CHAVEZ and YOUSUF Respond to the Arrest of NASC
             Employees

     66.     Shortly after the arrest NASC employees Mirabal and

Posey, discussed above, became public on September 2, 2020,

CHAVEZ and the YOUSUFs appeared to communicate by phone for the

first time in seven months.

     67.     Agents identified an email from CHAVEZ to the YOUSUFs

dated May 3, 2017, in which CHAVEZ provided his cell phone

number, “949-683-2323”, to “talk about other sources” and “to

make sure [they] don’t lose track of each other.”          CHAVEZ also

asked for the YOUSUFs’ cell phone number.        In response, the

YOUSUFs provided “cell # 954-235-9140”.

     68.     I reviewed call records for the YOUSUFs’ phone number

(ending 9140) and observed four calls and two text messages

between the YOUSUFs and CHAVEZ on September 3, 2020.          Prior to

that date, there did not appear to have been any communication

between those phone numbers since February 6, 2020.          Based on

the timing of the communications, as well as the extended period

of time without communication, I suspect that CHAVEZ and the

YOUSUFs contacted each other to discuss the arrest of the NASC

employees.

     69.     CHAVEZ and the YOUSUFs again communicated by phone

calls and text messages on December 1, 2020, the most recent

date for which I have phone records.        Based on my investigation

in this case, including my review of several years’ worth of

emails between the YOUSUFs and CHAVEZ, I do not believe that the

YOUSUFs and CHAVEZ maintained a personal or business




                                       24
Case 8:21-cr-00113-FLA Document 1 Filed 05/07/21 Page 26 of 34 Page ID #:26



relationship other than for the purposes of selling unlawfully

obtained TOs.     Therefore, I believe they likely communicated

regarding their past criminal activities and their attempts to

conceal their conduct from law enforcement (as described further

below).

             1.   CHAVEZ Attempts to Cover for the Unlawful Sale of
                  Military Technical Data

       70.   Shortly after the arrest of the NASC employees, CHAVEZ

reached out to various LTC Products customers to inquire about

the status of the customers’ respective DD Form 2345s.           For

example, on September 29, 2020, CHAVEZ e-mailed a LTC Products

customer, “Hi Laura, I hope all is well. We are updating our

records and wanted to see if we can get an updated DD Form 2345

(Militarily Critical Technology Data Agreement). Please let us

know when you can…”    The next day, the customer replied, “Sorry,

ours expired.”     After CHAVEZ responded, “Yes I know we are

looking for an updated copy,” the customer added, “Good answer.

We used to keep current, then restrictions got tight many years

ago.   That’s why we started contacting you, because you could

get these documents.     If we had a current DD2345, we would not

have to contact you.”     Based on my review of publicly available

DLA records, I believe the customer’s JCP certification is

current.     However, based on the expiration date of the

customer’s JCP, I believe their JCP became current in

approximately November 2020.      Agents also identified an e-mail

on November 12, 2020, where the customer said, “Please see

attached, as per your request. Thanks for your help…”           The e-



                                       25
Case 8:21-cr-00113-FLA Document 1 Filed 05/07/21 Page 27 of 34 Page ID #:27



mail contained the DD Form 2345 for the customer, which was

accepted on November 12, 2020.

              a.   As noted above, it is irrelevant whether the

customer had a current JCP certification as CHAVEZ was not

authorized to possess or disseminate restricted military

technical data.

        71.   Agents also identified an e-mail chain in which CHAVEZ

stated that LTC Products was not required to comply with the JCP

certification process.     On November 11, 2020, a potential LTC

Products customer sent an e-mail to CHAVEZ reading, “Mr. Chavez,

We have been contacted by one of our clients regarding a

contract with our company and they have mentioned you as a

vendor that we may be able to utilize.        In order to set up this

relationship between our companies I would need to have some

information from you.     Please complete the attached form and

provide me with your JCP certification number and your DDTC

registration?”     CHAVEZ replied, “Hi Tracy, I have attached your

form.    None of these applies to us but I filled it out for you.”

When the prospective customer asked “Do you have a JCP

certification number and a DDTC ITAR registration?”, CHAVEZ

replied, “No we would need your DD form 2345”.

        72.   Additionally, CHAVEZ continued to sell TOs without

authorization after September 2, 2020.        For example, on December

9, 2020, CHAVEZ e-mailed an LTC customer an Air Force TO (15X4-

3-22-3) that was marked with Distribution Statement D, along

with an invoice in the amount of $150.




                                       26
Case 8:21-cr-00113-FLA Document 1 Filed 05/07/21 Page 28 of 34 Page ID #:28



           2.     The YOUSUFs Delete Their Emails

     73.   Prior to the October 2020 issuance of the warrant

pursuant to 18 U.S.C. § 2703 for information associated with the

YOUSUFs’ Yahoo e-mail account, agents sent the email provider a

preservation letter on August 19, 2020.        When agents received

the information responsive to the search warrant, they

discovered two sets of information.         Both sets indicated a

requested start date of February 1, 2015, but the first set

indicated it was compiled on August 20, 2020, a day after the

date of the preservation request, while the second set indicated

it was compiled on October 15, 2020, around the time the warrant

was served.     Based on my review of the information, I am aware

that the second set did not include any emails that took place

prior to September 15, 2020, while the first set included

regular email communications as far back as June 2015,

indicating that the account information was deleted on or around

September 15, 2020.    Accordingly, based on my review of the

information and the September 2020 communications between CHAVEZ

and the YOUSUFs, I believe that the YOUSUFs attempted to delete

the contents of the Yahoo email account to conceal their

criminal activity.

     H.    Evidence, Fruits, and Instrumentalities of the Subject
           Offenses will be found in the SUBJECT PREMISES

     74.   As previously discussed, the address of record

associated with LTC Products is the SUBJECT PREMISES.           In

addition, I reviewed California DMV records listing the SUBJECT

PREMISES as the address of record for CHAVEZ.         DMV records also



                                       27
Case 8:21-cr-00113-FLA Document 1 Filed 05/07/21 Page 29 of 34 Page ID #:29



indicate both CHAVEZ and LTC Products have vehicles registered

to the SUBJECT PREMISES.     Accordingly, I believe that CHAVEZ

resides at the SUBJECT PREMISES where he operates LTC Products.

     75.    Agents conducted surveillance in the vicinity of

SUBJECT PREMISES on April 2 and 6, 2021.        During the periods of

surveillance, agents’ observations indicated that CHAVEZ

continues to reside at the SUBJECT PREMISES.         Relevant events

from the surveillance are as follows:

            a.   On April 2, 2021, between approximately 2:00 p.m.

and 3:05 p.m., an agent saw two vehicles parked in the driveway

of the SUBJECT PREMISES and a third parked on the street.           All

three of the vehicles were registered to CHAVEZ at the SUBJECT

PREMISES.   There were an additional three vehicles parked on the

street that were not registered to CHAVEZ.

            b.   On April 6, 2021, an agent arrived in the

vicinity of the SUBJECT PREMISES at around 6:10 a.m. and saw

what appeared to be four of the six vehicles previously observed

parked in the driveway or near the SUBJECT PREMISES.          At

approximately 9:31 a.m., a male matching the physical appearance

of, and believed to be, CHAVEZ departed the SUBJECT PREMISES and

took a dog for a walk.     He returned a couple of minutes later

and carried trashcans from the street onto the property.

     76.    Because CHAVEZ uses the SUBJECT PREMISES as the

principal business address for LTC Products as well as the

address of record for bank accounts for both himself and LTC

Products, as discussed above, I believe that, amongst other

items, financial and business records associated with the



                                       28
Case 8:21-cr-00113-FLA Document 1 Filed 05/07/21 Page 30 of 34 Page ID #:30



Subject Offenses will be located at the SUBJECT PREMISES.

Because CHAVEZ communicated with the YOUSUFs by phone and email,

I further believe that the digital devices CHAVEZ used for such

communications will be located at the SUBJECT PREMISES.

           VI.   TRAINING AND EXPERIENCE ON DIGITAL DEVICES 13

     77.    Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

            a.    Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.           Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.      Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.




     13As used herein, the term “digital device” includes any
electronic system or device capable of storing or processing
data in digital form, including central processing units;
desktop, laptop, notebook, and tablet computers; personal
digital assistants; wireless communication devices, such as
paging devices, mobile telephones, and smart phones; digital
cameras; gaming consoles; peripheral input/output devices, such
as keyboards, printers, scanners, monitors, and drives; related
communications devices, such as modems, routers, cables, and
connections; storage media; and security devices.

                                       29
Case 8:21-cr-00113-FLA Document 1 Filed 05/07/21 Page 31 of 34 Page ID #:31



          b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, email, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

          c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.   For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

          d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.     Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.      Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.




                                       30
Case 8:21-cr-00113-FLA Document 1 Filed 05/07/21 Page 32 of 34 Page ID #:32



     78.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

           a.   Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.        Also, there are now so

many types of digital devices and programs that it is difficult

to bring to a search site all of the specialized manuals,

equipment, and personnel that may be required.

           b.   Digital devices capable of storing multiple

gigabytes are now commonplace.      As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

     79.   The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:

           a.   Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or



                                       31
Case 8:21-cr-00113-FLA Document 1 Filed 05/07/21 Page 33 of 34 Page ID #:33



eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.           To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user’s fingers on a device’s

fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

           b.   In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.          Thus, the

opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.         I do not know

the passcodes of the devices likely to be found in the search.

           c.   Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress CHAVEZ’s thumb- and/or fingers on the

device(s); and (2) hold the device(s) in front of CHAVEZ’s face

with his or her eyes open to activate the facial-, iris-, and/or

retina-recognition feature.

     80.   Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.




                                       32
Case 8:21-cr-00113-FLA Document 1 Filed 05/07/21 Page 34 of 34 Page ID #:34



                            VII. CONCLUSION

     81.   For all the reasons described above, there is probable

cause to believe that YOUSUF and CHAVEZ have committed a

violation of Title 18, United States Code, Sections 641, 2(a)

(Theft of Government Property; Aiding and Abetting).

     82.   Further, there is probable cause to believe that the

items listed in Attachment B, which constitute evidence, fruits,

and instrumentalities of violations of the Subject Offenses will

be found in the SUBJECT PREMISES, as described in Attachment A.


Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
                   7th day of
telephone on this ____
  May
_________, 2021.



HONORABLE KAREN E. SCOTT
UNITED STATES MAGISTRATE JUDGE




                                       33
